EXHIBIT 99.1 FOR FURTHER INFORMATION CONTACT: Kay Osbourn Chief Financial Officer (512) 837-7100 PR@citizensinc.com FOR IMMEDIATE RELEASE Thursday, November 3, 2011 Citizens, Inc. Reports Third Quarter 2011 Results Investor conference call scheduled for Friday, November 4, 2011, at 10 a.m. CDT AUSTIN, TEXAS (November 3, 2011) – Citizens, Inc. (NYSE: CIA) today reported results for the third quarter ended September 30, 2011. Rick D. Riley, Vice Chairman and President, said, "Third quarter results continued the trends reported in the first half of 2011, with premium income up 5.9% and 6.8% for the three and nine month periods compared to 2010 results. Both our Life and Home Service segments contributed to the overall premium income increase. Investment yields appear to be leveling off following the significant interest rate declines seen over the past several years.Citizens' consolidated annualized yield for the first nine months of 2011 was 4.11%.Growth in the invested asset portfolio from increased premium revenues led to higher investment income for the third quarter, with asset growth outpacing the portfolio yield decline." (In thousands, except per share amounts) QTR11 QTR10 YTD11 YTD10 Premiums Net investment income Net realized investment gains (losses) 35 41 Decrease in fair value of warrants Total revenues Net income applicable to common stock Net income per diluted share of Class A common stock Weighted average shares of Class A common stock (diluted) Consolidated results ● Total revenues – Total revenues increased 6.8% and 5.1% for the three and nine months ended September 30, 2011, primarily reflecting the growth in premiums.Excluding the change in fair value of warrants, revenues increased 6.6% and 4.3% for the same periods. · Net income – Net income increased 33.4% and 12.2% for the three and nine months ended September 30, 2011.Realized investment gains (losses), net of tax and change in the fair value of warrants combined to increase net income by $0.3 million, or $0.01 per share of diluted Class A common stock and $1.5 million, or $0.03 per share, for the quarter and year ending September 30, 2011. The effect of these items was insignificant for the third quarter of 2010 and increased net income by $1.0 million, or $0.02 per share, for the nine months of 2010. · Book value – Book value per share increased 6.9% to $5.10 at September 30, 2011, compared with $4.77 at September 30, 2010, reflecting net income and portfolio appreciation. 1 Insurance operations · Life insurance – Total premiums increased 7.2% and 8.5% for the three and nine months of 2011 compared to the same periods in 2010. Income before income taxes for the nine month period declined primarily because of an increase in future policy benefit reserves expense and an increase in other general expenses due to an annual allocation review adjustment of expenses.For the nine months ended 2011, the decline also reflected lower investment income. Income for the three month period was up as investment income increased and claims and surrenders decreased. o Life first-year premiums declined approximately 5% in the third quarter while increasing approximately 11% for the nine months ended September 30, 2011. Sales remained strong internationally with Colombia, Venezuela and Taiwan continuing as the top producing countries. Premiums from Venezuela rose approximately 28% year to date with total direct premiums collected of $14.8 million compared to $11.6 million during the nine months of 2010. International persistency trends also remained favorable with renewals accounting for 85% of premiums for the nine months of 2011 and 2010. o Our international clients’ focus on contract guarantees is driving higher endowment sales, which now represent approximately 75% of international new business compared to 57% in 2010. The increase in future policy benefit reserves correlates to the increase in endowment sales, which produce a faster reserve build up than whole life products. · Home service – Premiums increased 2.5% and 2.6% for the three and nine month periods compared to 2010, as sales continued to pace at 2010 levels.Income before taxes for the third quarter decreased to $1.2 million compared to $1.3 million in third quarter of last year, primarily due to an increase in reserves and an increase in deferred policy acquisition costs amortization.Income before taxes for the nine months increased to $5.5 million compared with $4.5 million, due to favorable claim experience and a reduction in general expense allocations. The expense allocation adjustments were implemented at the beginning of the current year following a periodic review of assumptions. o Death claims were down 13.0% and 11.6% for the three and nine months in 2011 due to favorable experience. Property casualty losses for the three and nine month periods related to weather events in the Company’s home service markets were within normal levels. Property casualty claims reported in 2010 had lower than expected claim averages, which also affected comparability between periods. Investments · Invested assets – Total invested assets grew to $792.3 million at September 30, 2011, from $725.7 million at December 31, 2010. Fixed maturity securities represent a significant percentage of the investment portfolio, accounting for approximately 88% of the investments at September 30, 2011. o Annualized yield on the investment portfolio was 4.11% for the first nine months of 2011 compared with 4.32% for full-year 2010. o Available-for-sale fixed maturity securities totaled approximately $564.3 million, or 71.2% of total investments.These securities are carried at market value with the fair value change reported as a component of Other Comprehensive Income.Increasesin unrealized gains in thetotal available-for-sale portfolio were $15.7 million and $28.0 million in the three and nine months ended September 30, 2011, compared to unrealized gains of $11.4 million and $21.9 million for the same periods in 2010. 2 · Investment income – Net investment income was down for the nine months as annualized yield on the portfolio declined to 4.11% from 4.66% a year ago due to lower prevailing interest rates.Investment income increased in the third quarter due to the growth in the portfolio assets reflecting new money from premiums invested.Yield rates by quarter appear to be leveling off primarily because of a shrinking differential between the rates on called securities and the rates available on new securities. · Realized investment gains and losses – Realized investment gains and losses in the portfolio during the first nine months of 2011 resulted from issuer calls. Net realized gains in 2010 totaled $0.6 million on the sale of available-for-sale securitiesof lower-rated issuers that had been part of an acquired portfolio. The Company recorded no other-than-temporary impairment charges in 2011 or 2010. Investor Conference Call Citizens will host a conference call to discuss operating results on Friday, November 4, at 10 a.m. Central Time.The conference call will be hosted by Rick D. Riley, Vice Chairman and President, Kay Osbourn, Chief Financial Officer, and other members of the Company’s management team.To participate, please dial (888) 637-2456 and ask to join the Citizens call.We recommend accessing the call three to five minutes before the call is scheduled to begin.A recording of the conference call will be available on the Citizens, Inc. website at www.citizensinc.com in the Investor Information section under News Release & Publications following the call. About Citizens, Inc. Citizens, Inc. is a financial services company listed on the New York Stock Exchange under the symbolCIA.The Company utilizes a three-pronged strategy for growth based upon worldwide sales of ordinary life, U.S.Dollar-denominated, cash-value-oriented insurance policies, ordinary life and annuity insurance product sales in the U.S.and acquisition of other U.S.-based life insurance companies. For additional information regarding the quarter’s results, our Quarterly Report on Form 10-Q for the nine months ended September 30, 2011 is available on our website at www.citizensinc.com. Safe Harbor Information herein contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can be identified by words such as “may,” “will,” “expect,” “anticipate” or “continue” or comparable words.In addition, all statements other than statements of historical facts that address activities the Company expects or anticipates will or may occur in the future are forward-looking statements.Readers are encouraged to read the SEC reports of the Company, particularly its Form 10-K for the fiscal year ended December 31, 2010, its quarterly reports on Form 10-Q and its current reports on Form 8-K, for the meaningful cautionary language disclosing why actual results may vary materially from those anticipated by management.The Company undertakes no duty or obligation to update any forward-looking statements contained in this release as a result of new information, future events or changes in the Company’s expectations.The Company also disclaims any duty to comment upon or correct information that may be contained in reports published by the investment community. 3 CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Operations Three Months Ended September 30, (In thousands, except share amounts) (Unaudited) Revenues: Premiums: Life insurance $ Accident and health insurance Property insurance Net investment income Realized investment gains (losses), net 35 ) Decrease in fair value of warrants Other income Total revenues Benefits and expenses: Insurance benefits paid or provided: Claims and surrenders Increase in future policy benefit reserves Policyholders' dividends Total insurance benefits paid or provided Commissions Other general expenses Capitalization of deferred policy acquisition costs ) ) Amortization of deferred policy acquisition costs Amortization of cost of customer relationships acquired Total benefits and expenses Income before federal income tax Federal income tax expense Net income $ Per Share Amounts: Basic and diluted earnings per share of Class A common stock $ Basic and diluted earnings per share of Class B common stock 4 CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Operations Nine Months Ended September 30, (In thousands, except per share amounts) (Unaudited) Revenues: Premiums: Life insurance $ Accident and health insurance Property insurance Net investment income Realized investment gains, net 41 Decrease in fair value of warrants Other income Total revenues Benefits and expenses: Insurance benefits paid or provided: Claims and surrenders Increase in future policy benefit reserves Policyholders' dividends Total insurance benefits paid or provided Commissions Other general expenses Capitalization of deferred policy acquisition costs ) ) Amortization of deferred policy acquisition costs Amortization of cost of customer relationships acquired Total benefits and expenses Income before federal income tax Federal income tax expense Net income $ Per Share Amounts: Basic and diluted earnings per share of Class A common stock $ Basic and diluted earnings per share of Class B common stock 5 CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Financial Position (In thousands) Assets September 30, December 31, (Unaudited) Investments: Fixed maturities available-for-sale, at fair value $ Fixed maturities held-to-maturity, at amortized cost Equity securities available-for-sale, at fair value Mortgage loans on real estate Policy loans Real estate held for investment Other long-term investments Short-term investments - Total investments Cash and cash equivalents Accrued investment income Reinsurance recoverable Deferred policy acquisition costs Cost of customer relationships acquired Goodwill Other intangible assets Federal income tax receivable Property and equipment, net Due premiums, net Prepaid expenses Other assets Total assets $ (Continued) 6 CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Financial Position (In thousands) Liabilities and Stockholders' Equity September 30, December 31, (Unaudited) Liabilities: Policy liabilities: Future policy benefits reserves: Life insurance $ Annuities Accident and health Dividend accumulations Premiums paid in advance Policy claims payable Other policyholders' funds Total policy liabilities Commissions payable Deferred federal income tax Payable for securities in process of settlement - Warrants outstanding Other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock: Class A Class B Accumulated deficit ) ) Accumulated other comprehensive income: Unrealized gains on securities, net of tax Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ 7
